Citation Nr: 1400580	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-32 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent prior to December 19, 2000, higher than 50 percent prior to February 16, 2001, higher than 30 percent prior to December 4, 2001, higher than 50 percent prior to September 25, 2002, higher than 30 percent prior to February 6, 2006, higher than 50 percent prior to August 1, 2006, higher than 30 percent prior to January 31, 2007 and higher than 50 percent from January 31, 2007 for the service-connected schizoaffective disorder, bipolar type (previously rated as bipolar disorder).

2. Entitlement to a rating higher than 20 percent for the service-connected residuals of tibial and fibular fractures of the left lower extremity.  

3. Entitlement to a rating higher than 10 percent for the service-connected residuals of os fracture of the right ankle.  

4. Entitlement to a rating higher than 10 percent for the service-connected residuals of carpal navicular fracture of the left wrist.  

5. Entitlement to a compensable rating for the service-connected residuals of sacral fracture.  

6. Entitlement to an effective date earlier than November 20, 2010 for the grant of a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.  

7. Entitlement to an effective date earlier than November 20, 2010 for the grant of Dependents' Educational Assistance.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to November 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2007, July 2008 and September 2011.

The Virtual VA paperless claims processing system includes a rating decision in July 2010 that assigned the following initial ratings for the service-connected bipolar disorder: a 10 percent rating from October 24, 1996, a 50 percent rating from December 19, 2000, a 30 percent rating from February 16, 2001, a 50 percent rating from December 4, 2001, a 30 percent rating from September 25, 2002, a 50 percent rating from February 6, 2006, a 30 percent rating from August 1, 2006, and a 50 percent rating from January 31, 2007.  

Other documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System does not include any documents.  

In April 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In light of the following action, the claims for an earlier effective date and a rating higher than 50 percent for the service-connected schizoaffective disorder, bipolar type are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Throughout the appeal period, a schizoaffective disorder, bipolar type (previously rated as bipolar disorder) is manifested by a disability picture that equates to considerable impairment of social and industrial adaptability under the General Rating Formula for Psychotic Disorder in effect prior to November 7, 1996; alternatively from November 7, 1996 onward, a schizoaffective disorder, bipolar type is manifested by a disability picture that equates to occupational and social impairment with reduced reliability and productivity under the current General Rating Formula for Mental Disorders (General Rating Formula).  

2. During his April 2012 hearing, prior to the promulgation of any decision, the Veteran clearly expressed his intention to withdraw the claims for an increased rating higher than 20 percent for the service-connected residuals of tibial and fibular fractures of the left lower extremity, an increased rating higher than 10 percent for the service-connected residuals of an os fracture of the right ankle, an increased rating higher than 10 percent for the service-connected residuals of carpal navicular fracture of the left wrist, and an increased, compensable rating for the service-connected residuals of sacral fracture from appellate review.  


CONCLUSIONS OF LAW

1. The criteria for the assignment of an initial rating of 50 percent, but no higher for the service-connected schizoaffective disorder, bipolar type (previously rated as bipolar disorder) for the initial period of the appeal have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130 including Diagnostic Code 9432 (2013); 38 C.F.R. § 4.132 including Diagnostic Codes 9204, 9206 (prior to November 7, 1996).

2. The criteria for the withdrawal of the claims for an increased rating higher than 20 percent for the service-connected residuals of tibial and fibular fractures of the left lower extremity, an increased rating higher than 10 percent for the service-connected residuals of an os fracture of the right ankle, an increased rating higher than 10 percent for the service-connected residuals of carpal navicular fracture of the left wrist, and an increased, compensable rating for the service-connected residuals of sacral fracture from the Veteran's appeal are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, during the April 2012 hearing, on the record the Veteran expressed his intention to withdraw the claims for an increased rating higher than 20 percent for the service-connected residuals of tibial and fibular fractures of the left lower extremity, an increased rating higher than 10 percent for residuals of the service-connected os fracture of the right ankle, a rating higher than 10 percent for the service-connected residuals of carpal navicular fracture of the left wrist, and an increased, compensable rating for the service-connected residuals of a sacral fracture.  

Hence, there remain no allegations of error of fact or law for appellate consideration as to those particular matters.  

Accordingly, as the Board no longer has jurisdiction, the appeal as to each of these claims is dismissed.  


The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided VCAA notice by letter, dated in July 2008, however, where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  

Once the claim of service connection have been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for initial higher ratings.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  


Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements and VA records have been associated with the record.  Additionally, the Veteran was afforded multiple VA examinations throughout the appeal period.  


Principles of Evaluating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson, 12 Vet. App. 119.

In a May 2007 rating decision, the RO granted service connection for a bipolar disorder effective on October 24, 1996.  

During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1996), including the rating criteria for evaluating mental disorders.  See 61 Fed. Reg. 52695 -52702 (October 8, 1996).  This amendment was effective on November 7, 1996.  

Either the old or new rating criteria may apply, whichever are most favorable to the Veteran, although the new rating criteria are only applicable beginning on their effective date.  VAOPGCPREC 3-00, 7-03. 

Prior to November 1996, bipolar disorder and schizophrenia were evaluated under the General Rating Formula for Psychotic Disorders.  38 C.F.R. § 4.132, 

Diagnostics Code 9204, 9206 (1996). The schedular criteria for 30, 50, 70, and 100 percent ratings for psychotic disorders are as follows: 

A 30 percent rating is warranted for definite impairment of social and industrial adaptability. 

A 50 percent rating is warranted for considerable impairment of social and industrial adaptability. 

A 70 percent rating is warranted with lesser symptomatology [than that required for 100 percent disability evaluation] such as to produce severe impairment of social and industrial adaptability. 

A 100 percent rating is warranted for active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial inadaptability. 

Effective on November 7, 1996, the General Rating Formula for Mental Disorder provides for a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 U.S.C.A. § 4 .130, Diagnostic Code 9432.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In assessing the degree of psychiatric disability, the Global Assessment of Functioning (GAF) score is for application and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 


Evidence and Analysis

As the appeal arises from the original assignment of a disability evaluation following the grant of service connection, the severity of the disability at issue in the instant case is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The analysis will focus on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  

The Board has attributed all the Veteran's psychiatric symptoms, which are clearly not due to a non service-connected psychiatric disorder, to be due to his service-connected schizoaffective disorder, bipolar type.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. 
§ 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).

As for occupational impairment, the Veteran in April 2012 testified that he had worked as a teacher from 1995 to 2010.  He stated that, while teaching, he experienced hallucinations and memory loss, had problems with the school administration, and only was able to keep his job because he was protected by the Teacher's Union.  He reported having hallucinations under stress when his students would fade out in class and he would speak to people whom he saw during his hallucinations.  

The Veteran also testified that he had difficulty concentrating, which would cause him not to grade papers for 10 weeks.  He had difficulty trusting people and could not remember his students' names.  

The Veteran's spouse testified that they dated in 2002 and married in 2003.  She stated that the Veteran had difficulty organizing his classroom lesson plans and excessively wrote lists of things he needed to do.  

In a letter dated in May 1996, the Veteran's employer stated that, upon observing the Veteran teach a class, he was noted to be confused and unable to answer his student's questions.  

The VA records in May 1997 showed that the Veteran engaged in impulsive driving and spending and had pressured speech.  The private hospital records dated in 2001 and 2002 showed that the Veteran had a decrease in mood and concentration and experienced hallucinations.  

A January 2006 VA examination recorded a GAF score of 55.  The private treatment records showed that the Veteran engaged in impulsive spending in November 2006 and experienced hallucinations in January 2007.  

There is a private evaluation of record dated in May 2010 that was based on the examiner's interview of the Veteran, his family and coworkers and a review of the claims folder.  The examiner noted that, when the Veteran was in a manic mood, he used poor judgment in handling money.  He reported that the Veteran's department head and the president of the teacher's union stated that the Veteran was distracted, unorganized, and incapable of multitasking.  

In reviewing the Veteran's records from 1996, the examiner noted that records in 1996 showed that the Veteran had problems with organizational skills, irritability, poor sleep, decreased concentration, flight of ideas, and paranoia.  He noted that the records showed from the early 2000's that the Veteran had been treated for auditory and visual hallucinations.  

The May 2010 examiner found that the Veteran had difficulties with concentration and organization and experienced hallucinations that led him to be disoriented at times.  

The May 2010 examiner assigned a GAF score of 35 and concluded that the Veteran's "depression and lack of enjoyment coupled with his overall anxiety and sometimes paranoid ideation [made] it difficult for him to establish and maintain effective relationships.  He ha[d] a very limited social life."  

On VA examination in July 2011, the Veteran was noted to have had auditory and visual hallucinations; his affect was noted to be flat, and he reported excessive spending.  His GAF score was recorded as being 45.  

As for social impairment, the Veteran's spouse in April 2012 testified that they went through marriage counseling for a long time and slept in separate rooms due to his bad dreams and that he was too distracted to drive and was careless with electrical equipment.  She also stated that he was detached in social settings in that they could not have a normal relationship with people in their church.  

The private hospital records in December 2001 showed that the Veteran had difficulty socializing with people.  In the May 2010 private evaluation, the examiner noted that the Veteran had social phobia, avoided social gatherings, and neglected his personal physical appearance and hygiene.  

The lay and medical of evidence record, throughout the initial period of the appeal, , shows that the Veteran experienced considerable impairment of social and industrial adaptability thereby meeting the criteria for a 50 percent rating under the criteria under the General Rating Formula for Psychotic Disorders prior to November 7, 1996.  

Similarly beginning on November 7, 1996, he also had met the criteria of a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect, impaired memory, impaired judgment, and disturbances of motivation and mood.  

Hence, on this record, during the initial part of the appeal, the Veteran's meets the criteria for the assignment of a 50 percent rating for the service-connected schizoaffective disorder, bipolar type (previously rated as bipolar disorder).



ORDER

The Veteran's appeal as to the claims for an increased rating higher than 20 percent for the service-connected residuals of tibial and fibular fractures of the left lower extremity, an increased rating higher than 10 percent for the service-connected residuals of an os fracture of the right ankle, an increased rating higher than 10 percent for the service-connected residuals of carpal navicular fracture of the left wrist, and an increased, compensable rating for the service-connected residuals of a sacral fracture is dismissed.  

An initial rating of 50 percent for the service-connected schizoaffective disorder, bipolar type (previously rated as bipolar disorder) for the initial period of the appeal is granted, subject to the regulations, governing the award of monetary benefits.  


REMAND

In April 2012, the Veteran's spouse testified that in the past the Veteran was receiving Workers' Compensation disability benefits.  

In connection with a VA examination in July 2011, the examiner noted that the Veteran had not worked since November 2010 and has been on disability since that time due to mental health issues.  

The pertinent law requires that the VA obtain Federal records such as Federal workers' compensation records so long as a reasonable possibility exists that the records are relevant to an appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2012); see also 38 U.S.C. § 5103A(b)(3).  Thus an attempt need to be made to obtain the above records and any other outstanding pertinent records.  

Further, the Veteran was last afforded a VA psychiatric examination in July 2011 and a reexamination is needed to determine whether the service-connected disability has worsened since then.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

As the Veteran's claim for an effective date earlier than November 20, 2010 for the grant of a TDIU rating and for an effective date earlier than November 20, 2010 for the grant of Dependents' Educational Assistance is dependent upon VA's determination as to the issue of an initial rating higher than 50 percent for schizoaffective disorder, bipolar type, the Board finds that the claims are inextricably intertwined and a decision on these claims at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).   

Accordingly, these remaining matters are REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran, and, with his assistance, identify any pertinent medical treatment from non-VA health care providers or VA since 2010.  With the Veteran's assistance, copies of any outstanding records of treatment should be obtained and added the record.  The procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) should be followed.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. The RO then should have the Veteran scheduled the for a VA examination to determine the current severity of his service-connected schizoaffective disorder, bipolar type.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should assign a GAF score and indicate the impact of his schizoaffective disorder, bipolar type on both his occupational and social functioning as well as on his social and industrial inadaptability.  A complete rationale for all opinions expressed should be provided.  If the examiner is not able to provide an opinion, he or she should explain why.

3. After completing all indicated development, the RO should readjudicate the claim for an increase, initial rating higher than 50 percent for the service-connected schizoaffective disorder, bipolar type and claims for an effective date earlier than November 20, 2010 for the grant of a TDIU rating and the grant of Dependents' Educational Assistance.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


